

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of November 5th, 2009 by and
between Jason M. Shapiro, a resident of New York (the “Employee”), Iron Eagle
Group a corporation organized and existing under the laws of the State of
Nevada, (“Iron Eagle” or the “Company”) and Belle Haven Partners, LLC, a limited
liability company organized and existing under the laws of the State of Nevada 
(“Belle Haven”).  Capitalized terms used in this Agreement have the meanings set
forth within this Agreement.
 
WHEREAS, the Company is engaged in the business of acquisition of and management
of construction and construction-related companies (the “Business”).
 
WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company upon the terms and conditions hereinafter set forth.
 
WHEREAS, this Agreement contains the entire understanding of employment with the
Company and supersedes all discussions, proposals or prior agreements, written
or oral, and all other communications relating to the subject matter hereinafter
set forth.
 
WHEREAS, the provisions set out in this Agreement are to be interpreted fairly
between Employee and Company and not in favor or against either party.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
 
1.         Confirmation and Description of Duties   
 
This Agreement confirms that you are the Chief Financial Officer (“CFO”) and
Executive Vice President (“Exec VP”) of Iron Eagle as of November 1st, 2009 (the
“Start Date”). Until the company finds a replacement, Employee also will be the
acting Chief Executive Officer (“CEO”) and a Director on the Company’s Board.
Employee’s main office will be in New York, New York, although Employee
acknowledges that Employee may be required to travel frequently. Employee duties
of CFO and Exec VP will be comparable to those at similarly situated companies
including, but not limited to business and financial strategy, projections and
forecasts, internal and external reporting, treasury, capital raising, and
mergers and acquisitions (“Employee’s Duties”). Employee will report to the CEO
and the Board of Directors of the Company (“Board”). In addition, Employee will
also be responsible for such other duties that may be assigned to Employee from
time to time by the Board. 
 
B.        Employee agrees to devote substantially all of Employee’s business
time, attention and energies to the performance of Employee’s Duties with the
Company. This does not however preclude Employee from engaging in managing
Employee’s own investments or engaging in any other specific activity, provided
it does not interfere with Employee’s Duties.  Employee represent that there is
no prohibition that will prevent Employee now or in the future from working for
Company as an employee. 

 

--------------------------------------------------------------------------------

 

C.        Employee agrees to comply with all Company policies and procedures in
effect as of the Start Date as well as any modifications or additions to those
policies and procedures. This will include by way of example and those contained
in an employee handbook or policy manual. We understand however, that if there
is a conflict between any policy or procedure and any provision contained in
this Agreement, the provisions contained in this Agreement shall prevail.
 
2.         Term    


The employment arrangement outlined in this Agreement shall be for a three (3)
year term beginning on the Start Date.  Unless terminated in accordance with the
terms set forth in this Agreement, Employee notifies the Company or the Company
notifies Employee within three months of the third anniversary of the Start Date
that one Party does not wish to renew the arrangements, the employment
arrangements set forth in this Agreement shall renew themselves for successive
one (1) year terms in perpetuity. 
 
3.         Termination
 
A.        By Company
 
Company will be able to terminate the arrangement contained in this Agreement
with or without cause upon written notice.  Termination without Cause requires
three months advance written notice. Termination for Cause requires at least 30
days advance written notice with Company specifying the substantial breach and
the Employee has not cured the breach within that 30 day period. With respect to
termination by Company, “Cause” means conviction or pleading no contest to any
felony, use of Company property in connection with any form of pornography,
sexual harassment, assault of any Company related individual, commission of
embezzlement, fraud, substantial violation of any Company policy or procedure or
substantial breach of the Provisions of this Agreement and such violation causes
material financial damage to Company. Notwithstanding the foregoing, an
allegation is an insufficient to constitute Termination for Cause.  Cause will
require an actual conviction or the Company having irrefutable, objective and
substantial evidence indicating certain actions have taken place.
 
B.         Termination by Employee 
 
Employee may terminate Employee’s relationship with Company as an employee with
or without cause upon written notice. Termination without Good Reason requires
three months written notice.  Termination for Good Reason can be immediate
following written notice. With respect to termination by Employee, the term
“Good Reason” means the any substantial breach of the provisions in this
Agreement  by the Company, existence of a hostile work environment, or
Employee’s constructive termination prior to any actual termination. In the
event of any breach for Good Reason, Employee will not be able to terminate
until Employee has given the Company at least 30 days advance written notice
specifying the substantial breach and the Company has not cured the breach
within that 30 day period.

 
2 of 11

--------------------------------------------------------------------------------

 

C.        Death or Disability Termination
 
Employment will automatically terminate in the event of Employee’s death or
Employee’s  Permanent Disability. For purposes of this Agreement, “Permanent
Disability” shall mean Employee’s inability to perform any of the significant
aspects of Employee’s job for a period of at least six months as well as
satisfaction of the definition of total disability under the definition found in
the Social Security laws as determined by a licensed physician.  If there is
ever any issue relating to Permanent Disability, Employee agrees upon the
request of the Company to be examined by a licensed medical doctor selected by
the Company within fifteen miles of Employee’s residence.  The determination of
such professional shall be determinative if Employee has a Permanent Disability.
 
D.         Return of Property Upon Termination   


Following termination initiated by Employee or the Company whenever occurring,
Employee agrees Employee will promptly return all Company owned or leased
materials, supplies, and equipment in good condition, less normal wear and
tear.  This Agreement  contains Employee’s written authorization of such
deductions.  Upon termination, Employee agrees Employee will promptly return all
material affecting or relating to the business of Company that is or was in
Employee’s control.  Upon termination, other than any accrued and unpaid
compensation and reimbursement of expenses otherwise payable in accordance with
the provisions of this Agreement, there will be no termination benefits other
than what is described below.
 
4.          Termination Benefits    
 
Upon termination by the Company for Cause or Employee’s voluntary termination
without Good Reason, other than any accrued and unpaid compensation salary,
bonus, equity and reimbursement of expenses otherwise payable in accordance with
the provisions of this Agreement, there will be no termination benefits.
 
5.         Compensation
 
Notwithstanding the following paragraphs, Employee and Company agree that
Employee’s compensation will accrue until the Company becomes publicly traded or
is acquired by a publicly traded company.  (“Closing”).  The date of the
acquisition is the “Closing Date”.
 
A.           Base Salary. The Company will pay Employee an annual gross base
salary of $200,000.00 (“Base Salary”) payable at least semi-monthly. The Company
agrees to review Employee’s salary at least annually as of each anniversary of
the Start Date and make adjustments upwards as necessary to reflect increases in
the cost of living as well as performance.  The amount of any such increase if
any; shall be at the sole discretion of the Board. Any actual payments of salary
or bonuses made to Employee will be net of any governmental applicable taxes and
fees that Company acting in good faith and its sole discretion determines need
to be deducted from payments to Employee.
 
B.           Cash Bonuses. At the sole discretion of the Board, Employee will be
eligible to receive a cash bonus of up to 200% of Base Salary each year based
upon actual performance of the Company as determined by the Board.  The timing,
amount and payment terms of any such bonus if granted shall be at the sole
discretion of the Board. 
 
C.           Options. The Company will grant to Employee options representing 5%
of the Company on a fully-diluted basis as of Closing Date.  The strike price
will be consistent with the conversion price of the KMC convertible note that
will be issued currently with Closing. Options shall vest monthly over a three
(3) year period beginning on the Start Date.  In addition, the Board can and
will make annual stock option grant awards pursuant to Company policies and
guidelines, based on Employee’s service to the Company and overall Company
performance criteria.

 
3 of 11

--------------------------------------------------------------------------------

 

6.         Personal Time Off, Holidays and Employee Benefits     
 
A.        Employee will receive a total of 20 days off each year that includes
vacation, personal time off and sick leave (“PTO”) from Company. Any vacation
shall be scheduled with the approval of the Chief Executive Officer. Employee
will accrue PTO as Employee works, based on a pay period basis.  Any unused PTO
will accrue to a maximum of 40 days after which Employee will not accrue
additional PTO until days are used. Upon termination for any reason including
non-renewal, all unused and accrued PTO will be paid out at Employee’s then
prevailing salary.  Any unused and therefore accrued PTO will roll over to the
next contract year of service. 
 
B.        Employee shall be eligible to participate in any Company employee
benefit or Company employee welfare plan as such terms are defined under the
Employee Retirement and Income Security Act of 1974 as amended, as well as any
stock option or stock purchase plan offered by the Company to employees provided
Employee satisfies all of the applicable requirements in each respective
program.  Such employee benefits and employee welfare plans shall include
medical, dental, vision, flexible spending accounts, life insurance and similar
plans the Company maintains from time to time. 
 
C.        Company makes no representation or warranty that any employee benefit
plan, any employee welfare plan, employee discount or any other employee benefit
as in effect will not be modified or even continued in the future.
 
8.         Reimbursement of Expenses and Allowances    
 
A.        The Company will pay Employee $150.00 per month cell phone allowance. 
This allowance is in lieu of reimbursement for any cell phone telephone calls
and any other cell phone related expense.  We agree that excluding the $150.00,
you will not be reimbursed for any cell phone related expense.  Employee will
also be responsible for obtaining Employee’s own cell phone and obtaining
service on that phone.
 
B.         The Company will provide Employee with a laptop computer and a
wireless card.  Employee specifically understands that the use of that laptop
will be subject to any computer usage policy adopted by the Company as modified
from time to time.
 
C.        Excluding the items described in subparagraphs A to C, Employee will
be reimbursed for all reasonable and appropriately substantiated out-of-pocket
expenses incurred by Employee at the request of, and subject to the
authorization of the Board   This will include meal expenses while staying in
the accommodation close to Company location.  With respect to those expenses,
Employee agrees that the per meal expense shall be limited to $15.00 for
breakfast, $20.00 for lunch and $40.00 for dinner or a total per diem amount of
$75.00 a day.  Any expenses in excess of $1,000.00 will require advance written
authorization as a condition of reimbursement.  In order to receive
reimbursement, Employee will be required to submit an expense report that
includes all receipts for expenses incurred over $100.00.  Upon receipt of the
expense report, Employee’s expense reimbursement will be processed in accordance
with the Company’s normal accounting procedures as modified from time to time.

 
4 of 11

--------------------------------------------------------------------------------

 

9.          Modifications   
 
No modification or alteration of any part of this Agreement will be effective
unless it is made in writing and signed by Employee and the Chairman of the
Board and approved by the Board.  The provisions of this Agreement are binding
on all assigns and successors in interest.  Since employment involves personal
services, we agree that neither party may assign their rights or obligations
hereunder.
 
10.        Governing Law 
 
All the provisions in this Agreement will be governed by and construed in
accordance with the laws of the State of Nevada without giving any force or
affect to any conflict of laws provisions.
 
11.       Dispute Resolution  
 
A.        Subject to the exceptions noted in this Paragraph, if Company and
Employee are unable to resolve any dispute on their own, we agree to resolve the
dispute in final and binding arbitration in front of one arbitrator expert in
areas relating to the dispute from the Judicial Arbitration and Mediation
Service (“JAMS”) in accordance with their then current employment arbitration
rules.  The venue for the arbitration shall be New York City, New York.
 
B.         Excluding any delay caused by JAMS, any arbitration contemplated must
be completed within 90 days of the filing of the arbitration demand with JAMS. 
The arbitration hearing must be completed within a single day and the arbitrator
must provide a written opinion specifying the reasons for the decision in
writing within 10 business days of the arbitration hearing.
 
C.        This provision is self executing and in the event that either party
fails to appear at any properly noticed arbitration proceeding, an award may be
entered against such party notwithstanding said failure to appear.  Any
arbitration award shall be enforceable by any court of competent jurisdiction. 
 
D.        Notwithstanding the foregoing, any claim relating to the validity of
any Confidential Information or any other proprietary technology or intellectual
property shall not be determined by arbitration, but only by a Federal District
Court located in New York City, New York.  We also agree that any breach of the
obligations under this Agreement which relates to proprietary rights or
Confidential Information or which is otherwise not subject to remedy by monetary
damages that will cause irreparable harm will be entitled to injunctive relief
in addition to all other remedies provided in this Agreement or available at
law, in any court of competent jurisdiction.
 
E.         Each of us will be responsible for our own legal fees and Company
will pay for the actual cost of arbitration.
 
F.         We both agree that any claim for arbitration must be submitted to
arbitration within the earlier of 12 months of termination of the termination
date of employment or 12 months from the date of discovery.  Any claim submitted
beyond this period we agree is void.
 
G.        Employee agrees that the provisions of this Paragraph will apply if
Employee has any dispute with any current or former Company employee or board
member relating directly or indirectly to Employee’s employment with the
Company.
 
H.        This Paragraph will survive termination of this Agreement. 

 
5 of 11

--------------------------------------------------------------------------------

 

12.       Confidentiality  
 
A.        Employee acknowledges the private and confidential nature of the
Confidential Information Employee has already been exposed to and will be
exposed to in the future.  
 
B.         For purposes of this Agreement, the term “Confidential Information“
means business information of any kind of Company or any organization under
common ownership or affiliated with Company.  Confidential Information includes
all Derivatives that were previously furnished or may be furnished to Employee
in the future.  Confidential Information may be furnished orally, visually, in
writing, electronically, in tangible or intangible form.   It includes but is
not limited to existing or potential patents, copyrights, trade secrets,
proprietary information, business plans, financial information, techniques,
schematics, blueprints, records, prototypes, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, source documents, formulae, methods, data, descriptions relating to
current, future, and proposed products and services, information concerning
research, experimental work, development, design details, specifications,
engineering, procurement requirements, purchasing, manufacturing, lists of
current and potential customers, agents and suppliers, business forecasts, sales
and merchandising, and marketing plans.  Confidential Information of any third
party who may disclose it to Company is also included in the basic definition.
Confidential Information does not include information Employee legally knows at
the time of disclosure, information that is publicly available, information that
becomes available on a non-confidential basis from a person not known by it to
be bound by a confidentiality agreement or who is not prohibited contractually
or otherwise from transmitting the information.
 
 C.       The term “Derivative” referred to above means (a) for copyrightable or
copyrighted material, any translation, abridgement, revision or other form in
which an existing work may be recast, transformed or adapted; (b) for patentable
or patented material, any improvement; and (c) for material protected by trade
secret, any new material derived there from, including new items protect-able
under copyright, patent and/or trade secret laws.
 
D.        Employee agrees that, without express written authorization from
Company, Employee will not, either during or following the term of this
arrangement, directly or indirectly, disclose to any person other than the
authorized agents or employees of Company as the case may be with respect to the
source of the Confidential Information or use or convey to another for use, any
Confidential Information.
 
E.        These confidentiality requirements including the payment of penalties
shall survive termination of all of the provisions contained in this Agreement
and continue in effect as long as any information remains Confidential
Information. 

 
6 of 11

--------------------------------------------------------------------------------

 

13.       Proprietary Rights and Inventions         
 
A.        Employee will be providing Employee’s services under the provisions of
this Agreement on a “Work for Hire” basis.  Company will have all rights of
ownership in all deliverables all other works developed or resulting from
services Employee has already provided to Company or will provide to Company in
the future provided the underlying intellectual property relates directly or
indirectly to the Company. This includes by way of example and not limitation
any creation that can be characterized as something that can be protected by a
patent, a copyright, a trademark or a trade secret.  We acknowledge that
customer lists and customer prospects developed for the Company as well as the
formula or methodology would be trade secrets of the Company.  Employee will
assign Employee’s worldwide right, title and interest in and to any and all
creations, deliverables, modifications, enhancements, improvements, and
derivative works to the Company or its assignee. If any rights are not
assignable for any reason, then Employee agrees to grant the Company or its
assignee a worldwide, perpetual, unrestricted, royalty-free, fully paid up,
exclusive license, including the right to grant and authorize sublicenses, under
all patent rights, copyrights, trade secrets and other intellectual property
rights in or to the non-assignable subject matter to make, have made, use, sell,
offer for sale, and import any and all products, services or components;
practice any method or process; copy, modify, have modified, create and have
created derivative works of the non-assignable subject matter; publicly display
and distribute the non-assignable subject matter and any modifications or
derivative works thereof; and otherwise exploit the non-assignable subject
matter for any and all purposes.  This Article will survive termination.
 
B.        In connection with the services Employee will provide to Company
Employee agrees not use the Confidential Information of any third party without
their written consent. 
 
E.        To the extent Company seeks to protect any intellectual property by
obtaining, patents, copyrights, trademarks, service mark protection or simply
protecting intellectual property as a trade secret, Employee agrees to fully
cooperate with Company and its agents even if Employee is no longer employed by
Company.
 
14.       Insurance.  Upon the Closing, the CFO is authorized and shall
endeavor  to cause the Company to provide directors and officers liability
insurance coverage for Employee acting in his capacity as an officer of the
Company and/or any of its Affiliates.  Such insurance shall be at least similar
or more protective of Employee compared to companies that are similarly situated
to the Company.
 
15.       Restrictions of Competitive Activities 
 
A.        We agree that Company and Company employees, consultants, clients,
customers and vendors are valuable assets and are difficult to replace.  While
the provisions of this Agreement are in effect and for a period of 24 months
after termination, Employee agrees that Employee will not directly or indirectly
solicit services or employment or in any manner persuade any employees,
consultants, vendors or customers of Company or its parent company from
discontinuing that person or entity’s relationship with the Company as an
employee, contractor, vendor or customer.
 
B.         Employee also agrees that while the provisions of this Agreement  are
in effect and for the 12 month period thereafter, Employee will not make any
disparaging comments about, the Company, or former employee, and contractor,
officer, manger, director of such entities or services or products of such
entities.
 
D.        Notwithstanding the foregoing, Employee may own, directly or in
directly, solely as an investment, up to five percent (5%) of any class of
Publicly Traded Securities of any person or entity which owns a competitive
business.  For the purposes of this Agreement, the term "Publicly Traded
Securities" shall mean securities that are traded on a national securities
exchange or listed on the National Association of Securities Dealers Automated
Quotation System

 
7 of 11

--------------------------------------------------------------------------------

 

E.         Non-disparagement. The Parties acknowledge the importance of
maintaining the privacy of Company and all individuals who have, will have or
have had any relationship with such organizations as a current or former
employee, independent contractor, officer or director or manager of such
entities (the “Privacy Group”).  For a period of 24 months after Termination,
Employee with not disparagement the Privacy Group in in connection with
interviews, books and articles appearing in media, or participation on a reality
television show where any details other than the length of Employee’s employment
and job title are discussed. Employee  agrees to pay all actual damages as well
as all costs Company may incur without limitation in connection with any
investigation related to Employee’s violation of this provision if Employee
violates this provision of this Agreement .  Moreover, we both agree that the
limitations and restrictions contained in this subparagraph are part of the
bargained for exchange and are reflected in the consideration of both us under
this Agreement.
 
F.         This Paragraph will survive termination of this Agreement.
 
16.       Severability
 
If a court or arbitrator finds any provision of this Agreement unenforceable,
the remainder of the Agreement will be unimpaired.  Any unenforceable provisions
determined after all appeals are completed, will he replaced by a mutually
acceptable provision that comes closest to the intention at the time the
original provision was agreed upon.
 
17.       Waiver 
 
Failure at any time to require strict performance will not waive or diminish
rights thereafter to demand strict compliance.  Waiver of any default will not
waive any other or similar default.
 
18.        Notice
 
Any notice given under this Agreement shall be in writing and delivered
personally.  Written notice shall be sent via next-day delivery or facsimile and
by registered or certified mail, postage prepaid, return receipt requested.  All
notices shall be effective when first received at the following addresses except
that any notice of change of address will be deemed effective only upon receipt
by the party to whom it is directed:
 
If to Company:


Mr. Joel A. Shapiro
Iron Eagle Group
448 West 37th Street, Suite 9G
New York, NY 10018


With a copy to:
 
Mitchell Lampert, Esq.
Meister Seelig & Fein
140 East 45th Street
New York, New York 10017


 
8 of 11

--------------------------------------------------------------------------------

 

If to Employee:
 
Mr. Jason M. Shapiro
61 West 62nd Street, Apt. 23F
NY, NY 10023
 
19.     Facsimiles and Counterparts    


Facsimile signatures will be treated as original signatures.  Employee and
Company acknowledge that there may be two or more executed copies of this
Agreement.  Accordingly, Employee and Company each agree to treat each such copy
as if it were the sole original.
 
The undersigned on behalf of themselves or on behalf of the party represent
agree to all of the terms and conditions set out in this Agreement of eleven
(11) pages including this acknowledgement pages.  In the case of a
representative party, they acknowledge they are authorized to execute this
Agreement and bind their party.  The undersigned acknowledge that they have had
an opportunity to review the contents of this Agreement and discuss any
questions they may have.  The undersigned further represent that they are
signing below voluntarily.

 
9 of 11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have the authority and have caused this
Agreement to be executed as of the day and year first written above.




 
By:
         
Jason M. Shapiro, an individual
       
Date:
   

 
 
10 of 11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have the authority and have caused this
Agreement to be executed as of the day and year first written above.



 
Iron Eagle Group




 
By:
 




 
Name:  Joel A. Shapiro




 
Title:  Founder and Owner of Iron Eagle Group




 
Date:
   




 
Belle Haven Partners, LLC




 
By:
 




 
Name:  Joel A. Shapiro




 
Title:  President




 
Date:
   

 
 
11 of 11

--------------------------------------------------------------------------------

 